Title: [June 1787]
From: Adams, John Quincy
To: 



      Friday June 1st. 1787.
      
      
       At 11, we had another lecture upon the optical instruments; the solar microscope, the telescope, the cylindric mirror, and the magic lantern came under consideration; we should have seen likewise the camera obscura, but the Clouds overshadowed the Sun so much, that the effect could not take place. I carried down my part to the president, for approbation: was not quite so indolent the whole day, as I have been two days past.
      
      
       
        
   
   The solar microscope was mounted on a window shutter and used in a darkened room; a mirror reflecting sunlight through the instrument projected the image of the specimen on the wall (David P. Wheatland and I. Bernard Cohen, A Catalogue of Some Early Scientific Instruments at Harvard University Placed on Exhibition in the Edward Mallinckrodt Chemical Laboratory, February 12, 1949, Cambridge, 1949, p. 31).


       
       
        
   
   Probably an anamorphoscope, or semicircular mirror. When purposefully distorted drawings were viewed through the mirror, they appeared regular and properly proportioned. The instrument was used for demonstration rather than practical purposes (David P. Wheatland, The Apparatus of Science at Harvard, 1765–1800, Cambridge, 1968, p. 124–125).


       
      
      

      2d.
      
      
       This day the government met, upon the subject of the disorders of which the Sophimores were guilty, last Wednesday. I was examined, but could give no information, upon the subject. Wilson is in sad terrors, and will I think probably come under censure: I past an hour or two with Mr. Ware, this evening after prayers.
       Solomon Vose of Milton, Suffolk C, was 20 the 22d. of February; a vain, envious, malicious, noisy, stupid fellow, as ever disgraced God’s Creation; without a virtue to compensate for his Vices, and without a spark of genius to justify his arrogance; possessing all the scurrility of a cynic with all the baseness of a coward 
         
          A Dog in forehead, but in heart a deer.
         
         A soul callous to every sentiment of benevolence, and incapable of receiving pleasure, but from the pain of another. This severity of description is not dictated merely by personal resentment: he has done all in his power to injure me it is true, but his attempts have been made with the concealed, poisoned arrows of dastardly envy, not with the open arms of a generous enemy: independent however of every selfish sentiment I cannot help despising him, and his injuring me, has only added a sentiment of aversion, which I never will disguise.
      
      
       
        
   
   Written later in JQA’s more mature hand, enclosed in parentheses, and placed just before the sketch of Vose is “carried too far.”


       
       
        
   
   Vose studied law and set up his practice at Northfield, Mass.; in 1805 he moved to Augusta, Maine (Albert K. Teele, The History of Milton, Mass., 1640 to 1887, Boston, 1887, p. 511).


       
       
        
   
   Written at the end of the entry in a different hand and encircled: “rather warm John.” This was possibly written by CA, who not only roomed with JQA but also had a history “of prying into, and meddling with things which are nothing to him” (entries for 27 July 1786, and 17 Jan. 1787, above).


       
      
      

      3d.
      
      
       Attended meeting in the forenoon. Sacrament day: I went to dine at Judge Dana’s: soon after I got there, he was taken ill, and thought it was with his old disorder. He sent immediately to Boston, for Doctor Lloyd, and Dr. Danforth; and for Dr. Jennison at College. We rubb’d him with a flesh brush, and with blankets, for two hours without intermission: he recover’d and the Physicians supposed this attack was only the consequence of a cold which he has caught. It rain’d hard all the afternoon, and evening. I remain’d at Mr. Dana’s and lodg’d there.
      
      
       
        
   
   Dr. James Lloyd, a popular and successful Boston physician trained in London, who maintained strong loyalist sympathies and ties during the war as well as warm friends among Boston whigs; his son James was one of JQA’s classmates (Sibley-Shipton, Harvard Graduates,John Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- . 12:184–193).


       
       
        
   
   Dr. Samuel Danforth, another popular Boston physician, who also had maintained tory views, albeit less outspoken, and served as president of the Massachusetts Medical Society, 1795–1798 (same, 14:250–254).


       
      
      

      4th.
      
      
       The judge was much better this morning. At 11 o’clock I came up to College. Mr. Williams closed his course, with a lecture upon astronomy. He finished with an affectionate farewell to the Class, advising them to carry into life the spirit of Philosophy, which was the spirit of business: a spirit which could not fail to make useful members of Society. I return’d and dined at Mr. Dana’s. Pass’d part of the afternoon there, and just before college came up to college again.
       John Jones Waldo, of Boston will be 19 the 15th. of September. He has had his education till within these two or three years in England, and seems to pride himself upon his european acquisitions. He has seldom associated much with any of the Class, which some have attributed to haughty arrogance, and some to an independent disposition. His talents, natural and acquired, are very good but he has not always improved his time to the best purpose. He is not popular throughout the Class, but has one enthusiastic admirer, whose name is among the first in the Class. Waldo, at the latter end of the last quarter obtain’d leave to be absent from that time till Commencement, as he wished to embark soon, for Europe; and he has not appeared, this quarter.
      
      
       
        
   
   Thus in MS.


       
       
        
   
   Waldo was later a merchant in Bordeaux (John J. Waldo to JQA, 10 April 1797, Adams Papers).


       
      
      

      5th.
      
      
       This morning after Commons we had a meeting of the ΦBK, at Cranch’s chamber: We began by admitting the junior’s Grosvenor, Gardner and Barron, after which the performances for the day came on; I read the following Essay.
       
        
         
          
           A Maid unask’d, may own, a well-plac’d flame,
           Not loving first, but loving wrong is shame.
          
          This proposition, though it be strictly true, will not obtain the assent of mankind in general. Very few persons, can so far overcome the prejudices of Education, as to think that a young lady of strict virtue and chastity, can, with propriety make the first advances in what is term’d courtship: but if we submit the Question to the judgment of Reason, it will perhaps be found that the opinion of the generality of mankind is erroneous and unjust.
          Let us take a view of the situation of the female sex, with respect to man, which is nearly the same, in all the civilized nations on Earth: they are taught that it is their duty, to submit implicitly to the will of their lord: this is but reasonable; he is bound to protect and defend them: and his mental and bodily strength is so much superior, that he may with propriety claim the right of commanding: But this is only one point among many, in which they are made sensible of their inferiority: they are always told that their studies should be confined to domestic life, that their science should be to take care of their families, that they should never aspire to any distinctions, military, civil, or even literary, that they should deny themselves frequently, the pleasures of society, and in short that they were made scarcely for any thing else, but nursing children, and keeping an house in order. This too if it were not carried to an extreme would be reasonable: but this is not all. From their childhood, they have the idea inculcated in their minds, that honour, virtue, reputation, and in short every thing good and great with respect to them is comprized in chastity: they are led to suppose that a woman if she has only such a command over her passions, as to resist all the temptations that assail her chastity, she is then perfect, though her disposition be ever so bad: and that, however numerous the good qualities of a female may be, they can be accounted for nothing, if she has not chastity. Now if the real virtue was inculcated, if the chastity of the mind could be taught them, the System might be justified: but this, is scarcely attended to. The purity of the Body is considered as all, and if a woman preserves that, she claims esteem and respect, though her mind, should be corruption itself. From this System has arisen the maxim, that no woman should first disclose an affection for a man. Now if we reflect, that the female sex, is form’d with a deeper sensibility, and with warmer passions than the other; that the power of those passions is not weakened by the pursuits of an active life, that the retirement from the hurry and bustle of business increases them, and suffers them to prey with more violence upon the heart, and that nature, as well as the laws of society obliges them to be collected and fixed on one object, is it not most absurd, unnatural and cruel to condemn them to silence and to deprive, a young woman even of the small satisfaction of expressing those feelings which are so deeply imprinted on the heart? The sexes were created the one for the other. Nature has made an union between them equally necessary to both: but a number of circumstances arising from society, concur in making the necessity greater on the female side.
          A Man is always able to support himself: he can go through life honourably by means of his own industry, nor does he (com­paratively speaking) require the assistance of others: but a woman, whatever her station in life, may be, is still a dependent being. She must trust either in a parent, or an husband, for protection and support. The latter must be preferred because she is enabled to return the obligations she is laid under and acquit herself of the debt: but a father’s care, she cannot repay; and the dependence must consequently be greater and more burdensome: add to this that an old maid is despised and neglected by all the world: she no longer possesses those charms, which formerly had engaged the affections of men; nor can she command respect for being of service to the world. A married woman, who has a family lays society under obligations to her by bearing and educating her Children: she fulfills the design of the great author of nature: but an unmarried woman, is a mere dead weight upon the community; she must be maintained; and yet she cannot be useful to Society. Most women are sensible of this, and the male part of mankind, are all united in the opinion: but a man is not the less respected for being unmarried. He can serve his friends, or his country equally well, and perhaps better; he has many other inducements to continue single, and few that engage him to marriage. Is it not therefore consistent with reason and justice, that the fair sex should have a right to express the tender passions, of which they are so susceptible? And if so, the customs of most Nations in this respect are erroneous, and it would be the duty of a wise legislator, to establish a more equitable System.
         
        
       
       Cranch and Fiske read a disputation, on the Question, “Whether Agriculture or Commerce, should be most cultivated in this Country.” Mr. Abbot, and Mr. Ware, disputed ex tempore on the same subject. After this we proceeded, to choose, according to Law, two anniversary orators. Thomson was chosen for the first, and Freeman for the other. We then chose Barron for secretary, and Abbot for treasurer from the junior Class; to serve till the 5th. of September. A committee was appointed to examine the books of the treasurer and secretary. Adams 3d., Clarke, and Phillips, were ballotted, for admission, and the votes in their favour were finally unanimous. After being assembled more than two hours, the meeting, was adjourn’d for a fortnight, and I went with Mr. Andrews to Judge Dana’s. Return’d and dined at College, and pass’d the afternoon in Clarke’s chamber.
      
       

      6th.
      
      
       Past the day at Judge Dana’s. It rain’d almost all day. Miss Peggy Wigglesworth was there; amiable as usual. Mrs. Dana read some pages in the sorrows of Werter. Women are better judges of sentiment than men: the ladies were pleased with parts of these letters, which to me appeared very trifling. The arguments in favour of suicide, are sophistical; and subtile, but when well examined, they must appear false: as all arguments that can be brought in favour of this unnatural crime ever must.
       Francis Welch of Plastow in New Hampshire was 21 the 31st of last month. His talents are not striking, and his mind is contracted. His disposition is very unamiable, and his heart is not good. Envy of the worst kind has established her dominion in his breast, and her snakes appear to play around his head. His eye, is the eye of the basilisk, and his every feature expresses the base passions which reign in his soul. His disposition renders him miserable, and cannot fail to make unhappy all those who are connected with him.
      
      
       
        
   
   Johann Wolfgang von Goethe, The Sorrows of Werther, transl. Daniel Malthus, 2 vols., London, 1779, and subsequent English translations; first published in German in 1774.


       
       
        
   
   Welch became minister of the West Parish, Amesbury (later Merrimac), Mass. (William Prescott, “Philip Welch of Ipswich, Ms., and His Descendants,” NEHGRNew England Historical and Genealogical Register., 23:421 [Oct. 1869]).


       
      
      

      7th.
      
      
       North-east winds, still chill the blood, and with a dull cold principle affect our spirits. This evening, immediately after prayers, the Martimercurean band paraded; the members belonging to our Class appeared for the last Time. They performed the manual exercices, and the different evolutions, very well. Supp’d at Bradish’s with Bridge and Foster: the former has obtained leave to be absent at Commencement, and expects to go, in a few days: more than twenty of our class are already gone.
       Otis, Upham and Wilson were admonished yesterday morning.
      
      

      8th.
      
      
       Took books from the library for the last time. I took Mason’s Poems and Abbadie, upon the truth of the Christian religion. This afternoon the president returned me, my part for Commencement! I feel quite low-spirited, at seeing my Class-mates falling off, one by one: we shall never meet again, all together; and these youthful scenes which now are so delightful, will soon be remembered, with sensations of mingled pain and pleasure. Here void of every care, enjoying, every advantage, for which my heart could wish, I have past my time, without the perplexities with which life is surrounded, here without the avocations of business or the hurry of affairs, I have pursued those studies, to which my inclination led me. Soon, too soon I shall be obliged to enter anew upon the stage of general Society on which I have already met with disgust, and which with satisfaction I quitted. These disagreeable reflections haunt me continually and imbitter the last days, of my college life.
       Leonard White of Haverhill was 20 the 3d. of last month. As I lived at Haverhill some time, and as he Chums with my cousin, I was acquainted with him before I came to the University, and have been very intimate with him since: his natural abilities without being very great, are such as will enable him to go through life with honour, and his disposition is amiable. His virtues are numerous, but among them all modesty is the most conspicuous. I never knew any other person so intimately as I am acquainted with him, without having perceived in him some sparks of Vanity: but I believe he never experienced the feeling. A remarkable neatness of person is likewise one of his characteristics, and is the more extraordinary because he has so few imitators here. He has so much candor that I never heard him speak ill of any one of his Class-mates, and very seldom of any one: his defects are only trivial foibles, and he will certainly be an useful member of Society.
      
      
       
        
   
   Jacques Abbadie, A Vindication of the Truth of Christian Religion, Against the Objections of All Modern Opposers..., transl. H[enry] L[ussan], 2d edn., 2 vols., London, 1694 (Harvard, Catalogus Bibliothecae,[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790. 1790, p. 151).


       
       
        
   
   Freedom from malice (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      9th.
      
      
       This morning the president returned my theses to transcribe a fair copy for the press. I past the day at Judge Dana’s. Mr. W. Ellery is there: his first address is certainly not in his favour. He talks too much about Newport; and our State, and his State; First impressions if they are not favourable, should not be attended to; but unless I am much mistaken this gentleman, is very far from being either a Statesman, or an hero. The wind has finally quitted its corner in the east, and this day has been fair, with two or three showers.
      
      

      10th.
      
      
       Attended meeting all day. Mr. Burr, preach’d two very good sermons. Dined at Mr. Dana’s, in Company with Mr. Parsons of Newbury-Port: a man of great wit, as well as of sound judgment and deep learning.
       I was at Mr. Wiggles worth’s in the evening with Beale; but Peggy was not at home.
       The weather has been very warm this day. The thermometer was at 83.
      
      
       
        
   
   After graduation, JQA studied law with Parsons in Newburyport.


       
      
      

      11th.
      
      
       A very warm day. I loitered away my time, as I have, every day for these three weeks.
       Classmates dropping off. Very few will be left by the 21st. This evening the sodality went serenading and at 3 in the morning they play’d in our entry.
       Richard Whitney of Petersham, Worcester C, was 20, the 23d. of last February. His circumstances are low and he will find it very difficult to get through College; this situation distresses him, and affects his spirits: notwithstanding which his native humour, and his originality of genius, frequently break out; and appear conspicuous. I am fond of his character because there is some thing new in it: he has manners and ideas of his own, and does not keep forever in the old and beaten track; the generosity of his soul is admired, although it is cramped by poverty. His heart is benevolent and his disposition is amiable. As a scholar, the disadvantages under which he has laboured have prevented him from appearing to so great advantage, as he would if he could have spent all the time here, since his admission. As a speaker I know but little what improvements he has made; for he has been so much absent that I never heard him declaim but once.
      
      
       
        
   
   Whitney, the son of Dr. Ephraim Whitney, whose strong tory sympathies apparently led to the confiscation of his property. Young Whitney became a lawyer in Brattleboro, Vt., and served as clerk of the Vermont House of Representatives, 1793–1797, and secretary to the governor and council (Frederick Clifton Pierce, De­scendants of John Whitney, Chicago, 1895, P. 81; Zadock Thompson, History of Vermont, Natural, Civil, and Statistical..., Burlington, 1842, pt. 2, p. 118; Records of the Governor and Council of the State of Vermont, 8 vols., Montpelier, 1873–1880, 5:92).


       
      
      

      12th.
      
      
       Went to Boston this morning with Bridge, Cranch, White and Whitney in the stage. I attended the debates in the house of representatives; they were debating upon the subject of the instructions to the different members. I dined at Mr. Jackson’s, with Mr. Lowell, and Mr. Brimmer. They conversed much upon gardening.
       At half past 6 in the evening we return’d to Cambridge, and past the evening at Cranch’s chamber.
      
      
       
        
   
   John Lowell, former member of the congress and a judge on its Court of Appeals in Cases of Capture, 1783–1789. Later he was United States district court judge for Massachusetts (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 14:650–661).


       
      
      

      13th.
      
      
       Mr. Wigglesworth gave a lecture this forenoon, but I did not attend; engaged the chief of the time in writing off my theses: read Mason’s Caractacus, and was much pleased with it. I think he has made it more interesting than his Elfrida. The Catastrophe it is true is not more tragical; but the speech of the Chorus which closes the Poem of Elfrida, is cold and inanimate, and that of Caractacus is noble and pathetic.
       Weather very fine and warm, all day.
      
      
       
        
   
   William Mason, “Caratacus. A Dramatic Poem: Written on the Model of the Ancient Greek Tragedy” and “Elfrida. A Dramatic Poem: Written on the Model of the Ancient Greek Tragedy” (Poems, London, 1764, p. [169]–289, [75]–168; Harvard, Catalogus Bibliothecae, 1790[Isaac Smith, comp.], Catalogus Bibliothecae Harvardianae Cantabrigiae Nov- Anglorum, Boston, 1790., p. 142).


       
      
      

      14th.
      
      
       Return’d a copy of my theses to the president, who informed me, that they would all be ready to send to Boston in a day or two. Cranch and Amory, and Beale, went over to Mystic with Learned, who took his final leave of College.
       The weather was very warm all day; but in the evening, a beautiful thunder shower refreshed the air very greatly. Pass’d the evening at Foster’s chamber.
      
       

      15th.
      
      
       A warm day, but the air has been much more pure, than for several days past. Yesterday Mr. Dana set off for Newport where he proposes tarrying till after Commencement. Drank tea with Bradbury, and my Chum, at Mr. Williams’s. After tea, we walk’d with the young ladies. Jenny has been handsome, but at the age of nineteen she has lost all her beauty, and must henceforth charm only by the sweetness of her disposition: after returning from our walk, we past a couple of hours there, chatting, and singing songs, after which we retired.
      
      

      16th.
      
      
       Charles went to Boston this morning, and return’d at night. After prayers I went with Cranch to Mr. Williams’s. We walk’d with the young Ladies. Miss Frazier from Boston was of the party: she appears sensible and agreeable. We went and viewed Mr. Brattle’s gardens, and ponds and other conveniences, which his ingenuity has invented for the gratification of his sensuality. This man, who enjoys an handsome estate has pass’d his whole life in studying how to live; not in a moral but in a physical sense. The ladies were disappointed when they found he had very few flowers in his garden, but it was observ’d that he was so much engaged in the service of his palate, that he could have no leisure to give his attention to any one sense in particular.
       After we return’d to College I pass’d the remainder of the evening at Cranch’s chamber.
       Samuel Willard of Stafford in Connecticut, will be 21 the 26th. of next December. He was about two years and an half at Dartmouth college, and entered at this University, about a fortnight after me. He has never been much used to what is called genteel company, and is somewhat awkward in his address, which sometimes makes him an object of merriment among his satirical class-mates. His genius is not of the first rate, and his acquirements are not very extensive; he is said how ever to be a very good mathematical scholar: and in the languages he is not deficient. If he is not in wit, a man, he may at least be said to be, in “simplicity a child.” Mediocrity is his sphere and will ever remain so.
       
      
      
       
        
   
   Perhaps Rebecca, the only unmarried daughter of Boston merchant Nathan Frazier (Thwing Catalogue, MHi).


       
       
        
   
   The estate of loyalist William Brattle, JA’s newspaper antagonist in the early 1770s, was willed to his son, Maj. Thomas Brattle. The house still stands on Brattle St., just up from the square. The father’s death in 1776 improved the title, but Thomas, then a refugee in England, was formally proscribed and the estate was confiscated in 1778. After six years’ effort he regained title. His interest in horticulture aroused during his stay in England, Brattle planted his spacious grounds, which extended to the Charles River, with flowers and fruit trees and had a small pond, shaded by willows, stocked with fish. For the benefit of Harvard students he laid out a long walk bordered with trees and built a bathing house on the river, where students might learn to swim (Paige, Hist. of Cambridge, Mass.,Lucius R. Paige, History of Cambridge, Massachusetts, 1630-1877. With a Genealogical Register, Boston and New York, 1877. Supplement and Index..., by Mary I. Goz- zaldi, Cambridge, 1930. p. 170, 203; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 14:568–572; “Old Cambridge and New,” NEHGRNew England Historical and Genealogical Register., 25:233 [July 1871]).


       
       
        
   
   Willard, the nephew of President Willard, afterward studied medicine and practiced in Stafford (Joseph Willard and Charles Wilkes Walker, Willard Genealogy: Sequel to Willard Memoir, ed. Charles Henry Pope, Boston, 1915, p. 46, 176–177).


       
      
      

      17th.
      
      
       Attended meeting all day. Mr. Hilliard preach’d us two good occasional sermons from Proverbs II. 3. 4. 5. If thou criest after knowledge, and liftest up thy voice for understanding. If thou seekest her as silver, and searchest for her as for hid treasures: Then shalt thou understand the fear of the Lord; and find the knowledge of God. The Sciences were his topic, and the importance of learning, his theme in the afternoon, he said he should omit the address which he usually makes to the young gentlemen about to leave the University, because so many of the present senior Class were already gone; he paid us however an handsome compliment upon the uniform propriety of conduct which had ever distinguished the Class, and concluded by exhorting the following Classes to imitate so laudable an example.
       I wrote a letter this evening to Freeman; in answer to one which I receiv’d from him yesterday.
      
      
       
        
   
   JQA to Nathaniel Freeman Jr., 16–[17] June (owned in 1963 by H. Bartholomew Cox, of Maryland); Freeman’s letter has not been found.


       
      
      

      18th.
      
      
       Took a long walk with Cranch this afternoon.
       Foster took charge of the theses and of my letter, and promised to deliver them to Mr. Freeman in Boston.
       I went with Amory, Cranch, Mason, and White and supped at Bradish’s. They pass’d the remainder of the evening with me.
      
       

      19th.
      
      
       This forenoon Mr. Cranch pass’d through here on his way to Boston. We are to return to Braintree in the chaise. Billy went with his father to Boston, and brought back the Chaise this evening. The idea of leaving College threw me into a train of gloomy and disagreeable reflections; which however in the evening were dissipated by conversation.
       Samuel Williams of Cambridge, son to our professor of Mathematics, and natural Philosophy, will be 17 the 6th. of next Octr. His being introduced so young into the world has been essentially injurious to him. An immoderate share of Vanity appears to be one of the characteristics of this family, and Sam, appears more particularly influenced by this passion. His vanity is so extensive that it not only inspires him with a great admiration for his useful abilities whether natural or acquired, (and of these he has no great reason to be vain) but he likewise descends to self approbation upon every trivial, and even useless accomplishment. He is so fond of hearing himself talk that he seldom suffers any one with whom he is in conversation to say much; and yet I do not recollect ever hearing him discourse, unless he himself was his theme, 
         
          “And I the little hero of each tale.”
         
         Of his genius he does not talk often, and only by modest hints: of his knowledge, he gives information by telling what he has done; his spirit he discovers by relating, how many times he has insulted the president and the tutors, particularly Mr. Read, and by declaring how he would have treated such a fellow, if he had received such an insult from him, as another fellow did, without resenting it. He values himself much upon drinking hard, and never getting drunk, but at shooting, wrestling, playing ball, and boxing he supposes himself perfectly irresistible. He damns Mr. Read, for being partial towards those, who have always treated him with respect, and against those, who have always made it a practice to insult him: and he knows the president has a personal pique against him: his opinions change like the wind, and he adopts affections and aversions, equally without knowing why or wherefore. I have at different times heard him express the most exalted ideas, of Bridge, Little, Barron, Freeman, Lloyd and Cranch; and at other times I have heard him speak with per­fect contempt of the same persons, the last excepted. In short he has not yet any fix’d principles; and untill he has, he never will be a respectable character.
      
      

      20th.
      
      
       The weather was extremely warm: I had a long contest with Johnson, in the barber’s shop. We finally agreed to drop the subject: for we were perswaded that we should each retain his own sentiments let the dispute be ever so long. Williams, Mason, and Cranch were at my chamber till commons’ time: in the afternoon I pack’d up some of my things. As Mr. Read had desired, that those of the Class who should still be here, might stop in the chapel after prayers this evening, we determined to wait and hear his address. He had committed it to memory: it was friendly, and contained some very good advice. Soon after we came out; Cranch and I set off for Braintree, where we arrived at about 10 o’clock.
       It is not without many melancholy reflections that I bid a last adieu to the walls of Harvard! The scenes through which I have past since my entrance at the university have been for the most part agreeable, I have formed an intimacy, with a number of amiable and respectable characters of my own age, and with dispositions corresponding to my own. I have never once regretted, but have frequently rejoyced that I left Europe, to come and pass a twelve-month here. It has been productive of very good effects; particularly, in reducing my opinion of myself, of my acquirements, and of my future prospects, nearer to the level of truth and reality. I hope, that in two or three years more, I shall have taken down, without any violence, all the elegant castles which my imagination had built in the air, over my head, and which for want of a foundation, were liable, to be overset, and crush the builder, if any accident had happened. And I believe that even now, (making allowance, for a little vanity, which has frequently been flattered,) I do not exaggerate my prospects, more than other young people of my age, and circumstances, do.
      
      

      21st.
      
      
       This is the day, when our Class should by rights, have quitted college; but they have been dropping off by degrees, these three weeks, so that there were not left more than three or four to go away, to-day. For my own part I have been dull and low spirited; the whole day. We took a walk this evening with the two young ladies.
      
      

      22d.
      
      
       My Cousins went in the morning down to Mrs. Quincy’s, and in the afternoon to Milton. I remain’d at home all day. The young folks did not return till after ten this evening. I idle away my time here, pretty much as I did the last three weeks at College: nothing to do; eating drinking and sleeping are the chief of my employments.
      
      

      23d.
      
      
       Mr. Cranch and Dr. Tufts came from Boston this afternoon. The Dr. informs me, that Mr. Parsons, has agreed to receive me; and consequently I expect to go in August or September, to Newbury Port. The papers mention the death of young Sullivan who graduated last year: this is another victim added to the millions that have been destroy’d by debauchery. He was not yet 19, and had been blest by nature with a very good genius; but the fashionable vices, (not of this age in particular, but of all ages) have cut him down, in the early dawn of life, and have laid in the dust, the head which wisdom might have inspired, the heart which patriotism, might have animated, and the tongue upon which Eloquence might have dwelt.
      
      

      24th.
      
      
       Attended meeting all day. Mr. Shuttlesworth preach’d; I was much better pleased with him, than I had expected to be. His language is not perfectly correct, nor his stile remarkably accurate; but his delivery is agreeable, and his composition cannot be called bad. I was much pleased with his manner of praying. I walk’d with Mr. Cranch and his son, this evening, and ascended the highest hill within several miles. We had a view of the harbour, the sea, and the cluster of islands, which are spread about thick in the bay; the prospect is beautiful: but a prospect pleases only for a few moments, and affords no satisfaction to a man, when it has once lost its novelty: near the top of this hill, we found a living spring, which it is said, in the driest Seasons, is always supplied with water. Mr. Cranch started doubts concerning the common theory, by which this phenomenon of springs is accounted for: it does not perfectly satisfy him: and indeed I think his objections very just.
      
      

      25th.
      
      
       My Cousin and his mamma, went to Milton this afternoon. I went to see my Grandmamma. Miss N. Quincy, was here when I return’d: she proposes passing the week here. Two thousand pound, and an amiable disposition have not yet married her. It is strange how some girls, without either fortune, beauty, or any amiable qualities, have a talent at engaging a man’s affections, so as to escape, the name of an old maid, which next to death is most dreaded by a female: and yet others with every qualification of the heart, which could promise happiness to an husband, with sense, and fortune, are forced to enter the ridiculous sisterhood; but there is no accounting for the opinions and caprices of mankind; they must be taken as they are; for better, for worse.
       I read the beggar’s Opera, this evening, for the first time.... did not admire it.
      
      
       
        
   
   In 1790 Nancy married Rev. Asa Packard, minister at Marlborough, Mass. (Joseph Allen, The Worcester Association and Its Antecedents: A History of Four Ministerial Associations: The Marlborough, The Worcester (Old), the Lancaster, and the Worcester (New) Associations..., Boston, 1868, p. 114–116). After Nancy’s marriage, which, according to JQA, “blasted even before the bud” AA’s “darling project for the advancement” of her eldest son, JQA refined his ideas on the role of fortune in a prospective bride. Your son “never will be indebted,” he wrote to his mother, “to his wife for his property. I once seriously thought that I should easily be enabled to make matrimony an instrument of my Avarice or my Ambition. But really it is not so, and I am fully persuaded like Sancho, that if it should rain mitres in this way, there would be never an one to fit my head” (JQA to AA, 14 Aug. 1790, Adams Papers).


       
       
        
   
   John Gay, The Beggar’s Opera, London, 1728.


       
      
      

      26th.
      
      
       Mr. and Mrs. Boyes Boies with Miss Lucy, came over and dined here. After dinner we went to Squantum, to Mr. Beale’s: there was a large company. Mr. and Mrs. Woodward, Mr. A. Alleyne, and his mother, Mrs. Quincy, Mr. Woodbridge and his Sister from Salem, with Miss Robertson and Miss Peale. Miss Woodbridge is called very handsome, but her features are too regular: She has a very fine set of teeth, which every body must know who has ever seen her. She appears sociable, and of an open, frank disposition. Miss Robertson, would not generally be called so handsome, nor has she so amiable a countenance; but her complexion is still fairer, and there is an expression in her features which the other wants. She wears a small patch of court-plaister on her cheek, which has a pretty effect. But, when I see a patch of this kind, on a Lady’s cheek, I consider it as I do a brand on a man’s forehead; the one convinces me that the man is a rogue; the other that the woman is a coquet; and I endeavour equally to avoid them. After tea we walk’d down to the chapel, form’d by the cavities between the summits of several sharp rocks. These rocks are broken off, so that the sea, bathes their foundation, and the perpendicular descent is not less I suppose than 50 feet. The perpendicular surface is not smooth, as at the cliffs of Dover, but craggy, and rather concave. The tops of the rocks are sharp and verge to a point. From this place, it is said, one of the female leaders of the indians, in former days, plunged into the sea, after the loss of a battle; preferring this death to captivity, like the bard of Snowdon. But what foundation there may be for this tradition, I have never heard. After a pretty long ramble, we set out and return’d home, in the evening. Miss B. Apthorp, stopp’d for a few minutes at my uncles.
      
      
       
        
   
   Benjamin Beale, a merchant with trading interests in Liverpool, where he married and had a family. He was the father of JQA’s classmate and later was JA’s neighbor (Pattee, Old Braintree and QuincyWilliam S. Pattee, A History of Old Braintree and Quincy, with a Sketch of Randolph and Holbrook, Quincy, 1878., p. 241; AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 2:124).


       
       
        
   
   Probably a reference to Thomas Gray’s Pindaric ode, The Bard, about the Welsh bard who jumped to his death rather than face execution at the hands of the conquering English (Thomas Gray, Poetical Works of Mr. Gray, new edn., London, 1785, p. 33–39, at MQA).


       
      
      

      27th.
      
      
       Two Miss Greenleaf’s came here this forenoon, and still remain. Mr. Cranch went to Boston this morning. Mr. Weld and his lady, and Parson Wibird drank tea here, and we had a quantity of music in the evening.
      
      
       
        
   
   Probably Rebecca, who later married Noah Webster, the lexicographer, and Anna (Nancy), who married William Cranch, JQA’s cousin, in 1795; they were daughters of William Greenleaf, the Boston merchant (James Edward Greenleaf, Genealogy of the Greenleaf Family, Boston, 1896, p. 218, 222).


       
      
      

      28th.
      
      
       Took a long walk in the morning with my Cousin and the Ladies. When we return’d we found, my brother Charles, with Mrs. Hillard and her daughter; who dined here, and return’d to Cambridge in the afternoon.
       We all drank tea, at Mr. Apthorp’s, and pass’d the evening there: this man is certainly a little crack-brain’d; his conversation, is ingenious, but he flies from one topic to another, with the utmost rapidity, and some of his speeches are extravagant. The least that can be said of him is that he is very singular, and between singularity and positive madness the distinction is but small.
      
      

      29th.
      
      
       I intended to have gone to Cambridge this afternoon, but could not get an horse. My Cousin went and will return to-morrow night. Wrote a letter to my father.
       I do not relish this life of idleness and expectation. I am very desirous that Commencement should be over, and shall certainly, not feel easy, till then. And indeed after that, till I get settled at some business, I shall not be contented.
      
      
       
        
   
   JQA to JA, 30 June, which enclosed a copy of JQA’s speech on law, given 10 April at Harvard (Adams Papers).


       
      
      

      30th.
      
      
       Mr. Cranch and his son, return’d from Boston, this afternoon. Dr. Tufts stopp’d here on his way home. Mrs. Quincy drank tea here, and soon after went away with Nancy, who has pass’d the week here. Her mamma, has been so extremely careful to prevent her being a coquet, that she has in fact made a prude of her. If she should live to be an old maid, she will be terrible to all young ones. It is a pity, that it should be so difficult to avoid one extreme, without falling into its opposite.
       Wrote a letter to my friend Bridge, and read a little in Lord Bolingbroke’s philosophical works.
      
      
       
        
   
   Letter not found.


       
       
        
   
   The Philosophical Works of the Late Right Honorable Henry St. John, Lord Viscount Bolingbroke, 5 vols., London, 1754 (Catalogue of JQA’s BooksWorthington C. Ford, ed., A Catalogue of the Books of John Quincy Adams Deposited in the Boston Athenaeum. With Notes on Books, Adams Seals and Book-Plates, by Henry Adams, Boston, 1938.).


       
      
     